LEE, J.
This is a motion to dismiss plaintiff’s appeal for the reason that the transcript of record on appeal in said cause has not been filed within the time prescribed by Rule 26 or any extension of time as prescribed by Rule 28 (176 Pac. xix) of this court!
The motion is based upon a certificate of the clerk of the district court of the fifth district, for Bannock county, wherein such clerk certifies that a money judgment was obtained against the plaintiff and appellant in the sum of *417$525 on the 9th day of December, 1921; that a notice and an undertaking on appeal were filed in said cause on March 4, 1922; and that the reporter’s transcript was settled on the 9th day of September, 1922.
Acknowledgment of service of this certificate of the clerk was made by C. M. Booth, Esq., counsel for appellant, on November 10, 1922, and no counter showing has been made.
No transcript on appeal has been filed in this court within ninety days, as required by said Rule 26; nor has there been any extension of time by the court or any justice thereof, and the time limit having expired, under Rule 27 (176 Pac. xix), the appeal will be dismissed, with costs to respondent.
Rice, C. J., and Budge, McCarthy and Dunn, JJ., concur.